 
 
I 
111th CONGRESS 2d Session 
H. R. 6245 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2010 
Mr. Johnson of Georgia (for himself, Mr. Ellison, Mr. Davis of Illinois, Mr. Grijalva, and Ms. Norton) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to require the electronic recording of custodial interrogations in Federal criminal cases. 
 
 
1.Short titleThis Act may be cited as the Effective Law Enforcement Through Transparent Interrogations Act of 2010. 
2.Recording of Federal investigative interrogations 
(a)In generalChapter 223 of title 18, United States Code, is amended by adding at the end the following: 
 
3512.Recording of Federal investigative interrogations 
(a)Generally requiredExcept as provided in this section, a statement by an individual during a custodial interrogation that is not electronically recorded, and all statements made thereafter by such individual during such interrogation, including statements that are electronically recorded, are inadmissible against such individual in a prosecution for a Federal felony. 
(b)ExceptionsSubsection (a) does not apply if the court determines an imminent threat of bodily injury or other exigent circumstance made the electronic recording of a custodial interrogation impracticable. 
(c)Availability to person interrogatedThe Attorney General shall make available a copy of a electronic recording of a custodial interrogation to the individual who was subject to such interrogation. 
(d)Handling and preservation of electronic recording 
(1)In generalThe Attorney General shall identify and catalogue any electronic recording of a custodial interrogation made pursuant to this section. 
(2)Length of preservationAn electronic recording of a custodial interrogation catalogued under paragraph (1) shall not be destroyed or altered in any way until— 
(A)all appeals, post-conviction, habeas corpus proceedings, and all other orders and judgements with respect to an individual who was subject to such interrogation are final; 
(B)the deadline by which such individual must file such proceedings or has expired; or 
(C)the statute of limitations of the Federal felony, or any related offenses, for which such individual was subject to such interrogation has expired.  
(3)Election of longer preservationUpon petition by an individual, the court may order that a copy of an electronic recording of a custodial interrogation of such individual be preserved beyond the periods of time listed under paragraph (2). 
(e)DefinitionsIn this section— 
(1)the term custodial interrogation means an interview which occurs while an individual is in custody involving a law enforcement officer’s questioning that is reasonably likely to elicit incriminating responses; 
(2)the term electronic recording means an authentic, accurate, unaltered, and complete audio and visual record, including a motion picture, videotape, audio tape, or digital recording, beginning with the law enforcement officer’s advice of the individual’s constitutional rights and ending when the custodial interrogation has finished, but that— 
(A)an audio recording of a custodial interrogation may be considered an electronic recording when an audio and visual recording is not practicable; and 
(B)if a visual recording is made of a custodial interrogation, any camera used in making such recording shall be focused on both the law enforcement officer conducting such interrogation and the individual subject to such interrogation;  
(3)the term law enforcement officer means an individual acting with public authority to investigate or prosecute a criminal offense; and 
(4)the term statement means an oral, written, sign language, or nonverbal communication. . 
(b)Clerical amendmentThe table of sections at the beginning of chapter 223 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
3512. Recording of Federal investigative interrogations.. 
(c)Effective dateThe amendments made by this Act shall apply in all proceedings commenced after the date of enactment of this Act and, insofar as is just and practicable, in all proceedings pending on such date of enactment. 
 
